PER CURIAM.
This is an appeal from a final judgment of the Circuit Court of Orange County, Florida, in a suit to set aside a deed and for other equitable relief. The trial court had two basic factual issues to resolve. One was whether or not the grantor of certain real estate in Orange County, Florida, had capacity to execute a deed on IS March 1966, and the other is whether or not that deed was the product of fraud or undue influence. From our review of the record we conclude that there was competent substantial evidence in the record to support the implied finding of the trial judge that no fraud or undue influence was practiced and that the grantor was competent. We have also reviewed each of the other points presented by the appellants and conclude that they do not demonstrate reversible error.
The judgment is affirmed. See In re Estate of Carpenter, Fla.App. 1970, 239 So. 2d 506 and In re Starr’s Estate, 1935, 125 Fla. 536, 170 So. 620.
Affirmed.
WALDEN, REED and MAGER, JJ„ concur.